DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 04, 2020 and November 19, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niino et al. (US 2017/0313311 A1, hereinafter Niino).

	Regarding claim 1, Niino teaches:
	 A vehicle control device that automatically controls a traveling speed of a vehicle (See at least Abstract; Fig. 1), the vehicle control device comprising:
a memory configured to store a first target speed and a second target speed equal to or less than the first target speed (see at least [0041], disclosing a memory that records a preset vehicle speed, i.e. a second target speed, and an upper limit value; see also [0055-0057], disclosing the upper limit value is a maximum value added to the preset speed, i.e. resulting post adjustment vehicle speed is the first target speed larger than the second target speed; see also Fig. 2); and
a processor configured to determine whether or not a traveling situation of the vehicle corresponds to a specific traveling situation (see at least [0040], disclosing a CPU, i.e. a processor; see also [0052], disclosing determining whether or not the speed of an adjacent vehicle is higher than the preset vehicle speed, i.e. determining a specific travel situation),
control a traveling speed of the vehicle in accordance with the first target speed when a traveling situation of the vehicle corresponds to the specific traveling situation (see at least [0055-0057]; Fig. 2, disclosing the vehicle travels at a lane change vehicle speed when the speed of the adjacent vehicle is higher than the preset vehicle speed, i.e. the specific driving situation. The lane change vehicle speed i.e. the first target vehicle speed, is equal to or lower than the preset vehicle speed plus the upper limit),
and control a traveling speed of the vehicle in accordance with the second target speed when a traveling situation of the vehicle differs from the specific traveling situation (see at least [0054]; Fig. 2, disclosing the vehicle travels at the same speed as the adjacent vehicle, i.e. when the adjacent vehicle is traveling at a speed equal to the preset vehicle speed, i.e. in accordance with the second target speed).

Regarding claim 2, Niino teaches:
The vehicle control device according to claim 1, wherein the processor is further configured to set the first target speed and the second target speed in accordance with an operation of a driver via an operation instrument (See at least [0037;0043-0044], disclosing a constant-speed travel switch for detecting an instruction from the driver of the own vehicle to perform constant-speed travel control, i.e. input from the driver to allow the own vehicle to travel at a preset vehicle speed, i.e. the second vehicle speed; see also [0055-0057], disclosing the .

Regarding claim 3, Niino teaches:
The vehicle control device according to claim 2, wherein, when either one of the first target speed and the second target speed is input via the operation instrument, the processor sets the other of the first target speed and the second target speed in such a way that a speed difference between the first target speed and the second target speed is in a predetermined relationship (See at least [0055], disclosing the upper limit value for the lane change speed is set in advance, i.e. the relationship is predetermined).

Regarding claim 8, Niino teaches:
The vehicle control device according to claim 1, wherein the processor detects another object around the vehicle, based on a detection signal acquired by a sensor for detecting another object (see at least [0029-0032], disclosing various sensors that detect targets, i.e. other objects), and determines whether a traveling situation of the vehicle corresponds to the specific traveling situation based on a positional relationship between the detected other object and the vehicle (See at least Fig. 2, elements S130 and S131; [0047-0050], disclosing the traveling situation is dependent on the relative speeds, i.e. a positional relationship, between the vehicle and adjacent vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niino in view of Oh (US 2017/0327120 A1).

Regarding claim 4, Niino teaches:
The vehicle control device according to claim 2,…
Niino does not explicitly teach:
…wherein any of a plurality of traveling modes related to a request for a driving force of the vehicle can be set for the vehicle, and
the processor sets the first target speed and the second target speed in such a way that a speed difference between the first target speed and the second target speed when a first traveling mode having a higher request for the driving force than that in another traveling mode among the plurality of traveling modes is set for the vehicle is greater than a speed difference between the first target speed and the second target speed when the another traveling mode is set for the vehicle.
However, in the same field of endeavor, vehicle control, Oh teaches:
…wherein any of a plurality of traveling modes related to a request for a driving force of the vehicle can be set for the vehicle (see at least Fig. 2, element s210; [0095-0099], disclosing turning off and on an eco mode, i.e. a plurality of modes (e.g. a mode in which eco mode is on and a mode in which eco mode is off), related to driving force of a vehicle), and
the processor sets the first target speed and the second target speed in such a way that a speed difference between the first target speed and the second target speed when a first traveling mode having a higher request for the driving force than that in another traveling mode among the plurality of traveling modes is set for the vehicle is greater than a speed difference between the first target speed and the second target speed when the another traveling mode is set for the vehicle (see at least [0098], disclosing during a state in which an eco mode is off, i.e. a state having a higher driving force request, there is no restriction on vehicle speed within a range of the engine; [0099], disclosing during a state in which the eco mode is on , i.e. the mode having a smaller request for driving force, the  acceleration is restricted, i.e. a speed difference between .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle control device of Niino to incorporate a plurality of traveling modes, as taught by Oh.  One would have been motivated to make this modification in order to allow the driver to select a mode that increases fuel efficiency, as taught by Oh in at least [0047-0048], thus increasing user convenience.

Regarding claim 7, Niino teaches:
The vehicle control device according to claim 1,…
Niino does not explicitly teach: 
wherein any of a plurality of traveling modes related to a request for a driving force of the vehicle can be set for the vehicle, and 
the processor determines that a traveling situation of the vehicle corresponds to the specific traveling situation when a first traveling mode having a higher request for the driving force than that in another traveling mode among the plurality of traveling modes is set for the vehicle.
However, in the same field of endeavor, vehicle control, Oh teaches:
wherein any of a plurality of traveling modes related to a request for a driving force of the vehicle can be set for the vehicle (see at least Fig. 2, element s210; [0095-0098], disclosing turning off and on an eco mode, i.e. a plurality of modes (e.g. a mode in which eco mode is on and a mode in which eco mode is off), related to driving force of a vehicle), and 
the processor determines that a traveling situation of the vehicle corresponds to the specific traveling situation when a first traveling mode having a higher request for the driving force than that in another traveling mode among the plurality of traveling modes is set for the vehicle (see at least Fig. 7A; [0150, 0153-0158], disclosing deactivating eco mode, i.e. a traveling mode having a higher request for driving force, when determined that a lane change situation is occurring, i.e. a traveling situation corresponding to a traveling mode; [0156] discloses deactivating an eco-mode when an adjacent vehicle speed is higher than that of the own vehicle, i.e. the traveling situation corresponds to the mode that is set).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle control device of Niino to incorporate a plurality of traveling modes, as taught by Oh, and therefore determine a specific driving situation related to the traveling mode.  One would have been motivated to make this modification in order to allow the driver to select a mode that increases fuel efficiency, as taught by Oh in at least [0047-0048], thus increasing user convenience.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Niino in view of Yamashita et al. (US 2016/03399913 A1, from Applicant’s IDS filed November 19, 2021, hereinafter Yamashita).

Regarding claim 5, Niino teaches:
The vehicle control device according to claim 2,…
Niino does not explicitly teach:
…wherein the processor sets a speed difference between the first target speed and the second target speed in accordance with an environment around the vehicle.
However, in the same field of endeavor, vehicle control, Yamashita teaches:
wherein the processor sets a speed difference between the first target speed and the second target speed in accordance with an environment around the vehicle (see at least [0040], disclosing setting a permissible speed, i.e. a speed difference between a first and second target speed, to be dependent on the traveling speed of another vehicle, i.e. the permissible speed is set in accordance with the environment around the vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle control device of Niino to incorporate setting a permissible speed difference based on the speed of an adjacent vehicle, as taught by Yamashita.  One would have been motivated to make this modification in order to better avoid a collision, thus increasing safety.

Regarding claim 6, Niino teaches:
The vehicle control device according to claim 2, wherein the processor sets, in accordance with either one of the first target speed and the second target speed being input via the operation instrument, the other of the first target speed and the second target speed (see at least  [0037;0043-0044], disclosing setting a preset vehicle speed, i.e. the second target speed set by an operator other than the first target speed).
Niino does not explicitly teach:
and speed difference information representing a speed difference between the first target speed and the second target speed being input via the operation instrument… 

and speed difference information representing a speed difference between the first target speed and the second target speed being input via the operation instrument (see at least [0030], disclosing setting an upper-limit, i.e. a speed difference between a first and second target speed, by a selection operation by the driver.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle control device of Niino to incorporate setting a speed difference based a driver’s selection, as taught by Yamashita.  One would have been motivated to make this modification in order to allow flexibility for the driver to select  a speed difference that the driver is comfortable with, thus increasing convenience to the driver.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2019/0308640 A1), disclosing setting a speed tolerance as a percentage or flat amount of a user ser speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664